Citation Nr: 9903049	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  92-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected disability from schizophrenia 
with post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for undifferentiated 
type schizophrenia with PTSD, rated 30 percent disabling 
prior to March 14, 1995, and 70 percent disabling as of March 
14, 1995.

3.  Entitlement to an increased rating for residuals of 
gunshot wound to the left shoulder with fracture of the left 
humerus, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for diminished radial 
nerve sensation over the dorsum of the left hand without 
motor impairment, currently evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1970.

Originally, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hypertension, and denied increased ratings for 
undifferentiated-type schizophrenia, residuals of gunshot 
wound to the left shoulder with fracture of the left humerus, 
and diminished radial nerve sensation over the dorsum of the 
left hand without motor impairment.

In December 1991, the veteran filed a claim for service 
connection for PTSD.  The RO's April 1992 rating decision did 
not address that claim and denied an increased rating for 
schizophrenia.  In the September 1994 remand of this matter, 
the Board determined that the issues of service connection 
for PTSD and increased rating for schizophrenia were 
inextricably intertwined.  In a July 1998 rating decision, 
the RO granted service connection for PTSD, which, along with 
the veteran's service-connected disability from 
schizophrenia, was rated 70 percent disabling, effective 
March 14, 1995.

The Board's September 1994 remand also directed the RO to 
develop the issue of entitlement to TDIU.  In a deferred 
rating decision dated in October 1998, a rating specialist 
indicated that the veteran had not completed and returned a 
formal application for TDIU.  The RO has not adjudicated the 
claim of entitlement to TDIU.  In light of the Board's 
decision to grant a 100 percent rating for PTSD as of March 
14, 1995, the issue of entitlement to TDIU after that date is 
moot.  The issue of entitlement to TDIU prior to March 14, 
1995, will not be considered at this time as a formal claim 
has not been filed even though the veteran was given an 
opportunity to do so.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has current disability from hypertension 
which is proximately due to or the result of his service-
connected disability from schizophrenia with PTSD.

2.  The veteran's disability from PTSD has resulted in 
resulted in total occupational and social impairment since 
March 14, 1995.

3.  During the period from February 5, 1992, to March 14, 
1995, the veteran's disability from schizophrenia was 
manifested by considerable social and industrial impairment 
due to such symptoms as flattened affect, disturbances in 
motivation and mood, suspicion and distrust of others, sleep 
disturbances, difficulty with concentration, and occasional 
auditory hallucinations.

4.  The veteran's disability from for residuals of gunshot 
wound of the left shoulder with fracture of the left humerus 
is manifested by left shoulder pain, and limitation of ranges 
of motion in flexion and abduction, with slight muscle 
atrophy from disuse, without ankylosis, loss of the humeral 
head or nonunion of the humerus.

5.  The veteran's disability from residual diminished 
sensation over the dorsum of the left hand is manifested by 
subjective complaints of numbness and tingling in the hand, 
without objective findings of diminished sensation, loss of 
reflex, or loss of motor strength.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hypertension.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2.  An increased rating of 100 percent for schizophrenia with 
PTSD is warranted as of March 14, 1995.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (1998); 61 Fed. Reg. 52965 
(1996).

3.  An increased rating of 50 percent for schizophrenia with 
PTSD is warranted for the period from February 5, 1992, to 
March 14, 1995.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

4.  The criteria for a rating in excess of 40 percent for 
residuals of gunshot wound to the left shoulder with fracture 
of the left humerus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5303, 5306 
(1998).

5.  The criteria for a rating in excess of 20 percent for 
residual diminished sensation over the dorsum of the left 
hand, without motor impairment of the radial nerve are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.123, 
4.124a, Diagnostic Code 8514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by the reports from a Department of 
Veterans Affairs (VA) psychiatrist and a VA physician 
indicating that the veteran's disability from hypertension is 
related to his service-connected neuropsychiatric disorder.  
The RO has assisted the veteran in all necessary matters, 
including seeking and securing all possible treatment 
records.  The Board is satisfied that all relevant facts 
which may be developed have been properly developed, and that 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The veteran has current disability from hypertension.  In 
February 1992, an examiner noted that the veteran had been 
under treatment for hypertension for about 10 years.  On 
examination, his blood pressure readings while sitting were 
145/100, 142/98, and 145/102.  Blood pressure readings in the 
supine and standing positions were 140/96 and 150/100 
respectively.  His heart was enlarged.  The point of maximal 
impulse was in the sixth intercostal space in the 
midclavicular line.  The apex was not beyond the mid 
clavicular line.  The examiner reported a diagnosis of 
hypertensive cardiovascular disease.

The veteran has asserted that his hypertension resulted from 
his service-connected disability from his neuropsychiatric 
disorders.  During a VA neuropsychiatric examination in March 
1995, the examiner noted that the veteran had hypertension.  
He reported that the level of the veteran's anxiety 
demonstrated that his hypertension was related to his 
combined psychiatric disorders of schizophrenia and PTSD.

During a VA examination in February 1998, the veteran had 
complaints of occasional dizziness and chest discomfort.  On 
examination, his blood pressure as 150/110 standing and 
140/96 lying down.  His heart was definitely enlarged to the 
left.  He was taking Vasotec and hydrochlorothiazide.  The 
examiner reported a diagnosis of poorly controlled 
hypertensive cardiovascular disease.  According to the 
examiner, the disorder was probably induced by or aggravated 
by severe PTSD.  After a review of the veteran's medical 
records, the same examiner offered the same opinion in a 
report dated in April 1998.

The Board has reviewed the entire record and finds that the 
evidence supports the proposition that the veteran's 
disability from hypertension is the result of his service 
connected neuropsychiatric disorder.  Accordingly, the Board 
concludes that service connection for hypertension is 
warranted.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A.  Schizophrenia with PTSD

Service medical records show that the veteran was wounded in 
the left shoulder and arm in May 1970.  While undergoing 
orthopedic treatment in June 1970, he was transferred to a 
psychiatric ward after he began to exhibit bizarre signs and 
symptoms suggestive of psychosis.  His symptoms included 
hypomania, euphoria, impaired memory, confused thinking, 
pressured speech, loose associations, flight of ideas, and 
finally frank delusions with questionable visual 
hallucination.  The veteran's symptoms improved somewhat but 
did not resolve entirely.  The final diagnosis was severe, 
acute, undifferentiated-type schizophrenic reaction.  The 
veteran was discharged from the Army in October 1970 while he 
was on convalescent leave with his family.

During a VA examination in December 1970, the veteran 
complained of feeling nervous and being unable to sleep.  On 
examination, his speech was well organized and goal directed.  
There was no evidence of hallucinations.  He was described as 
shy and noncommunicative.  He spent a great deal of time 
alone.  There was no evidence of nervousness or anxiety.  His 
appearance and behavior were appropriate.  There was no 
evidence of suspiciousness or idiosyncrasies.  The veteran 
was alert and responsive.  In the examiner's opinion, the 
overall severity of the veteran's psychiatric illness was 
minimal.  The diagnosis was acute, undifferentiated 
schizophrenic reaction by history, now in remission.

The veteran was granted entitlement to service connection for 
schizophrenia by a February 1971 rating decision.  His 
disability from his neuropsychiatric disorder was rated zero 
percent disabling.  In a November 1983 decision, the Board 
increased the rating to 10 percent.  The rating was increased 
to 30 percent by a January 1985 rating decision, effective 
from August 1984.  In December 1991, the veteran filed a 
claim of service connection for PTSD.  A report of a VA 
examination dated in February 1992 contains diagnoses of PTSD 
and history of undifferentiated type schizophrenia, in 
partial remission with medication.  In a July 1998 rating 
decision, the RO granted entitlement to service connection 
for PTSD.  The rating of the veteran's service-connected 
neuropsychiatric disorders was increased to 70 percent, 
effective from March 14, 1995.

Prior to November 7, 1996, the regulations pertinent to 
rating disability from mental disorders provided for a 100 
percent rating for PTSD when, by reason of psychoneurotic 
symptoms, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  The 100 percent rating will also 
apply where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The 100 percent 
rating is also assigned when the affected individual is 
demonstrably unable to obtain or retain employment.  The 
Court, in Johnson v. Brown, 7 Vet. App. 95 (1994), held that 
the criteria for a 100 percent rating in 38 C.F.R. § 4.132, 
Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  A 70 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  A 50 percent evaluation will be assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating is assigned where there is definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, or where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

i.  Increased Rating for Schizophrenia with PTSD from March 
14, 1995

Therefore, regarding the rating since March 14, 1995, the 
question before the Board is whether the revised rating 
criteria for the 100 percent schedular rating are more 
favorable to the appellant than the former rating criteria 
for the 100 percent rating.  The Board finds that in this 
case the former regulations are more favorable.  The veteran 
does not have any of the specific symptomatology listed as 
criteria for the 100 percent rating under the revised 
regulations, i.e., symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  However, when viewed in the context of the former 
regulations, the evidence tends to show that the veteran's 
symptoms render him unable to obtain or retain employment.  
During the most recent VA neuropsychiatric examination, his 
affect and mood were blunted and restricted.  He was being 
treated with anti-psychotic medication (Thorazine) and with 
Clonopin, and Valium for PTSD.  Although he appeared to be in 
partial remission of psychosis, he continued to have intense 
symptoms of PTSD including frequent war-related nightmares 
and flashbacks with visual and olfactory hallucinations.  
According to the examiner, the veteran's level of functioning 
was "virtually nil."  He was circumstantial.  His sensorium 
revealed patchy defects and he had marked difficulty with 
concentration.  He needed to ask questions repeatedly.  His 
thinking appeared to be very concrete.  He reported that he 
had been unable to work because of interpersonal difficulties 
and difficulty with sleep which made it all but impossible to 
function in the work place.  Insight and judgment were 
severely impaired.  The examiner reported that the veteran's 
level of functioning was less that 10 percent.  The Board 
finds that the veteran's symptoms are well-documented and 
combine to result in total industrial impairment.  The Board 
concludes that the criteria for a schedular rating of 100 
percent have been met since March 14, 1995.

ii.  Increased rating for schizophrenia and PTSD Prior to 
March 14, 1995

The veteran filed his claim for an increased rating for his 
service-connected neuropsychiatric disorders in December 
1991.  He identified the VA medical center (VAMC) in 
Tuscaloosa, Alabama, a source or records for treatment of 
PTSD.  The claims file contains a document which indicates 
that that medical center had no record of such treatment.  
The RO sent a letter to the veteran to inform him that no 
records of treatment at the VAMC in Tuscaloosa, Alabama, were 
obtained.  In response, the veteran advised that he had been 
"screened" for PTSD and a physician suggested that he 
undergo treatment for the disorder.

The earliest dated record contained in the claims file which 
indicates that the veteran had disability from PTSD or had an 
increase in disability from his service-connected 
neuropsychiatric disorders is the report of the VA 
examination conducted on February 5, 1992.  At that time, his 
complaints included flashbacks of the fire fight in which he 
sustained a bullet wound to his left arm and shoulder.  He 
had recurring feelings of fear, intrusive thoughts, and 
nightmares associated with that incident.  He had diminished 
interest in previously enjoyed activities.  He felt detached, 
distrustful, and estranged from others.  He was irritable and 
sometimes had angry outbursts.  He had difficulty 
concentrating and difficulty falling and remaining asleep.  
On mental status examination, he was alert, cooperative, and 
oriented.  His mood was described as anxious and depressed.  
His affect was somewhat blunted.  He spoke in a monotone 
voice.  He denied suicidal or homicidal ideation.  He was 
suspicious of others.  He reported that he occasionally heard 
voices of unknown origin.  He had no definite visual 
hallucinations.  He was not overtly delusional.  His 
associations were coherent.  His insight was good and his 
judgment was intact.

Records of VA outpatient treatment dated from December 1991 
through December 1994 show that the veteran was seen 
occasionally for treatment of PTSD.  In December 1994, he 
reported symptoms of hallucination-like flashbacks and 
occasional paranoia secondary to hypervigilance.  The 
examiner reported diagnoses of PTSD and history of psychosis.

The Board concludes that the veteran met the criteria for a 
rating of 50 percent for his service-connected 
neuropsychiatric disabilities under the former rating 
criteria as of February 5, 1992.  It appears from the report 
of the VA examination conducted on that date that he had 
considerable or "rather large" social and industrial 
impairment from symptoms such as flattened affect, 
disturbances of motivation and mood, suspiciousness and 
distrust of others, difficulties with concentration and 
sleep, and occasional auditory hallucinations.  The revised 
criteria is not applicable since it covers the period prior 
to March 1995 and the revise criteria did not go into effect 
until 1996.

The remaining question is whether, prior to March 14, 1995, 
the veteran's disability from undifferentiated schizophrenia 
and PTSD met the criteria for a rating in excess of 50 
percent under the former rating criteria.  The Board 
concludes that the veteran's disability from his service-
connected neuropsychiatric disorders did not meet the 
criteria for a rating in excess of 50 percent prior to March 
14, 1995, under the former rating criteria.  As noted above, 
a 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment of the ability to obtain or retain 
employment.  Severe social and industrial impairment is not 
shown from the evidence in the record dated prior to March 
14, 1995.

B.  Residuals of Gunshot Wound

Service medical records show that the veteran sustained a 
fracture of the proximal left humerus from the gunshot wound 
he sustained while in Vietnam.  Notes of treatment made at 
the time indicated that there was no major artery or nerve 
damage.  However, there was loss of a large portion of the 
deltoid muscle and skin over the lateral aspect of the 
brachium.  The wound was debrided and the arm was casted.  
The veteran was ultimately evacuated to a hospital and Ft. 
Gordon, Georgia.  X-rays taken in mid June 1970 showed new 
bone formation around the comminuted proximal humeral 
fracture fragment.  The distal shaft was displaced somewhat 
medially, with minimal angulation medially.  A subsequent X-
ray showed slight overriding and medial displacement of the 
distal fragment.  New bone formation was bridging the 
fracture.  By the end of July 1970, the veteran had minimal 
residual complaints of distress in the axilla.  Range of 
motion in the shoulder was 100 degrees of abduction, 25 
degrees of external rotation, 145 degrees of flexion, and 45 
degrees of extension.  Internal rotation was equal 
bilaterally.  Elbow range of motion was from 45 to 145 
degrees.  Pronation and supination of the forearm were 
normal.  There was a well-healed, nontender, 12-inch vertical 
scar in the proximal arm extending to the posterior shoulder 
blade.  There was minimal disuse atrophy in the arm.  X-rays 
showed a well-healed, comminuted fracture of the proximal 
humerus with one centimeter of overall shortening.  It was 
noted that the veteran was right handed.  The reported 
diagnosis was fracture of the left (minor) proximal humerus, 
with residual slight limitation of range of motion in the 
left shoulder and left elbow.

During a VA examination in December 1970, the veteran 
complained of occasional moderate pain in the wound area.  He 
also reported limitation of motion in the left shoulder and 
weakness in the left arm.  At times he had stiffness in the 
left elbow, without pain or limitation of motion.  There was 
a 12" x 3/4" well-healed scar on the posterior aspect of the 
left shoulder and extending obliquely downward and around the 
left humeral area to the left elbow.  There was a small area 
of hypoesthesia around the scar.  The left humeral area 
measured one inch less in circumference than the right.  Both 
wrists measured the same.  Forward elevation of the left 
shoulder was limited to 80 degrees and abduction was limited 
to 90 degrees.  Backward extension was limited to 25 degrees.  
Internal rotation was 60 degrees and external rotation was 40 
degrees.  The left elbow and all other joints had full range 
of motion.  Grip was weak in the left hand as compared to the 
right.  There was no circulatory deficit and no edema.  The 
musculature was fairly well developed.  A neurological 
examination was within normal limits.  The reported diagnosis 
was residuals of gunshot wound of the left shoulder with 
fracture of the left humerus.

The veteran was granted entitlement to service connection for 
residuals of gunshot wound of the left shoulder with fracture 
of the left humerus by the RO's February 1971 rating 
decision.  The disability associated with those disorders was 
rated at 20 percent under Diagnostic Code 5303.  Effective in 
November 1977, the rating was increased to 30 percent by a 
February 1979 rating decision.  In a decision dated in May 
1981, the Board increased the rating to 40 percent.  
Thereafter, the RO assigned an effective date for the 40 
percent rating of October 23, 1979.  The 40 percent rating 
has been in effect since that date.

The veteran's disability from  residuals of gunshot wound of 
the left shoulder with fracture of the left humerus has been 
rated by utilizing Diagnostic Codes 5303 and 5306.  Under 
Diagnostic Code 5303, a 30 percent rating is assigned where 
there is severe injury from gunshot wound to the nondominant 
muscle group III (the intrinsic muscles of the shoulder 
girdle, functions of which include abduction and elevation of 
the arm to the level of the shoulder, and act with other 
muscles in backward and foreword swing of the arm).  A rating 
of 40 percent is assigned for severe injury of the dominant 
muscle group III.  Under Diagnostic Code 5306, a 30 percent 
rating is assigned for severe injury from gunshot wound to 
the nondominant muscle group VI (the extensor muscles of the 
elbow, function of which include extension of the elbow).  A 
rating of 40 percent is assigned for severe injury of the 
dominant muscle group VI.  No higher rating than 40 percent 
is assignable under either Diagnostic Code 5303 or 5306.  

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, none of the revisions make a 
material change in the cited sections of the regulations or 
rating schedule.  Consequently, I conclude that the veteran 
is not prejudiced by the Board's consideration of this aspect 
of the rating, notwithstanding the recent revisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The percentage 
ratings assigned under the pertinent diagnostic codes were 
not changed by the revisions.  No higher rating is assignable 
under either the former or the revised rating criteria.

The Board has considered the veteran's disability from for 
residuals of gunshot wound of the left shoulder with fracture 
of the left humerus in the context of other diagnostic codes 
pertinent to the rating of shoulder disability to determine 
if a higher rating may be assigned under such other codes.  
The only other diagnostic code which provides for assignment 
of a rating in excess of 40 percent for disability of the 
shoulder is Diagnostic Code 5202.  Under that diagnostic 
code, impairment of the humerus with nonunion (false flail 
joint) is rated 50 percent disabling, if on the minor side.  
Impairment of the humerus with loss of the humeral head 
(flail shoulder) is rated 70 percent disabling, if on the 
minor side.  In this case, the veteran's left shoulder and 
arm disorder is not manifested by loss of the head of the 
humerus or by nonunion of the humerus.  During the most 
recent VA orthopedic examination in February 1992, there was 
good gross alignment of the left humerus.  X-rays showed 
post-traumatic changes of the proximal humerus.  Records of 
more recent VA outpatient treatment do not show treatment for 
the veteran's left shoulder and arm disorders.

The Board has reviewed the entire record and finds that the 
veteran's disability from the residuals of gunshot wound of 
the left shoulder with fracture of the left humerus is 
manifested by left shoulder pain, and limitation of ranges of 
motion in flexion, abduction, with slight muscle atrophy from 
disuse, without ankylosis, loss of the humeral head or 
nonunion of the humerus.  The Board concludes that the 
criteria for a rating in excess of 40 percent are not met.

C.  Diminished Radial Nerve Sensation

During a November 1984 VA orthopedic examination, the veteran 
was noted to have some decrease in radial nerve sensation 
over the dorsum of the left hand.  The examiner noted that 
there was no motor impairment associated with the muscles 
controlled by the radial nerve.

The veteran was granted entitlement to service connection for 
residual diminished radial nerve sensation over the dorsum of 
his left hand by the RO's March 1986 rating decision, which 
assigned a 20 percent rating effective from November 1984.  
The 20 percent rating has remained in effect since that time.  
The nerve disorder has been rated utilizing Diagnostic Code 
8514.  Under that diagnostic code, incomplete paralysis of 
the radial nerve on the minor side is rated 20 percent 
disabling where such paralysis is mild or moderate, and 40 
percent disabling if such paralysis is severe.  A 60 percent 
rating is assigned for complete paralysis of the radial nerve 
on the minor side with manifestations such as drop of the 
hand and fingers; or with the wrist and fingers perpetually 
flexed; or with the thumb adducted falling within the line of 
the outer border of the index finger; or inability to extend 
the hand at the wrist, extend the proximal phalanges of the 
fingers, extend the thumb, or make lateral movement in the 
wrist; with supination of the hand or extension or flexion of 
the elbow weakened; or loss of synergic motion of the 
extensors seriously impairing hand grip.

Peripheral neuritis characterized by organic changes such as 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, sometimes excruciating, are to be rated on the 
scale provided in the rating schedule for the injury of the 
nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by the organic changes referred to 
above will be that for moderate, incomplete paralysis.  
38 C.F.R. § 4.123 (1998).  In the context of diseases of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less that the type picture given in the schedule for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (1998).

In this case, it appears from the clinical findings contained 
in the claims folder that the veteran's functional loss 
associated with the left radial nerve is wholly sensory.  
During the February 1992 VA orthopedic examination, the 
veteran was able to make a good fist with his left hand.  He 
could fully extend the fingers.
He was able to oppose his thumb to all of the remaining 
fingertips.  He appeared to have 5/5 grip strength in the 
left hand.  The veteran's only complaint concerning the left 
hand was a sensation of numbness and tingling.  However, on 
examination, sensation appeared to be intact.  The examiner 
reported an impression of diminished sensation over the 
dorsum of the left hand per history, without any motor 
impairment.

The Board finds that the functional loss associated with the 
veteran's left radial nerve is wholly sensory.  Accordingly, 
it must be rated no higher in degree of disability than 
moderate, incomplete paralysis.  The Board concludes that the 
criteria for a rating in excess of 20 percent have not been 
met.

D.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1997).  In this regard, 
the Board notes that the veteran's right shoulder and arm 
disability is manifested by pain aggravated by increased use 
of his left arm.  During the February 1992 orthopedic 
examination, there was tenderness to palpation over the left 
shoulder and humerus.  In addition there was some limitation 
of motion, particularly of flexion and abduction.  However, 
the left shoulder had full internal and external rotation.  
The veteran was able to flex the shoulder to 140 degrees and 
abduct to 120 degrees.  Passive flexion and abduction were 
slightly greater.  However, under schedular standards for 
rating limitation of motion, the criteria for a rating higher 
than the 40 percent rating currently in effect are not met.  
Furthermore, considerations of weakness, incoordination, and 
excess fatigability are part of the evaluation of muscle 
injury under Diagnostic Codes 5303 and 5306.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, of more than sensory 
manifestations, the disability picture does not more closely 
approximate the severe, incomplete paralysis which would 
justify assignment of the next higher schedular rating of 40 
percent.  With regard to the rating of the veteran's 
nueropsychiatric disorders prior to March 14, 1995, the Board 
finds that his disability picture did not more closely 
approximate the criteria for the 70 percent schedular rating 
under either the former or the revised rating criteria.  The 
evidence does no show that he had severe industrial or social 
impairment prior to March 14, 1995.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The 40 percent rating currently in 
effect for the veteran's shoulder contemplates severe 
injuries to muscle groups III and VI.  Concerning the radial 
nerve injury, although higher ratings are assignable for 
severe incomplete paralysis and complete paralysis, in this 
case, the functional loss associated with the left radial 
nerve is wholly sensory, and therefore does not warrant a 
finding of more than moderate disability.  Nor are the rating 
criteria for mental disorders under either the former of the 
revised rating criteria inadequate to compensate the veteran.  
The schedular criteria provide for higher ratings, as high as 
100 percent, but the evidence in the record does not reflect 
that such manifestations were present prior to March 14, 
1995.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his left 
shoulder and left arm injuries, or for his neuropsychiatric 
disorders.  Nor is it otherwise shown that the disabilities 
associated with the wounds or the neuropsychiatric disorders 
have so markedly interfered with employment as to render 
impractical the application of regular schedular standards.  
Finally, the Board notes that the veteran has several other 
service-connected disorders.  However there is no evidence 
that the impairments resulting solely from residuals of 
wounds to the left shoulder and left arm, or from the 
service-connected neuropsychiatric disorders warrant extra-
schedular consideration.  For the foregoing reasons, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.

ORDER

Service connection for hypertension is granted.

An increased rating of 100 percent is granted for 
schizophrenia with PTSD, effective from March 14, 1995, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An increased rating of 50 percent is granted for 
schizophrenia with PTSD, effective from February 5, 1992 to 
March 14, 1995, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Increased ratings for residuals of gunshot wound to the left 
shoulder with fracture of the humerus and for residual 
diminished sensation on the dorsum of the left hand are 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 
	(CONTINUED ON NEXT PAGE)


before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.


- 21 -
